Citation Nr: 0738169	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-39 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from September 1966 
to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned at 
the RO in November 2007.  A copy of the transcript is 
included in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for bilateral 
hearing loss and tinnitus.  At his November 2007 hearing, the 
veteran testified that he was employed as a police officer 
with the Temple Police Department in Temple, Texas from 1972 
to 2001, and that he underwent physical examination(s) for 
the police department during that time.  The RO should 
attempt to obtain these records before adjudication on the 
merits.  38 C.F.R. §  3.159 (2007). 

The Board also finds that a new VA examination with etiology 
opinion is necessary.  There is conflicting medical evidence 
as whether the veteran has current bilateral hearing loss and 
whether it is linked to service.  VA audiological evaluation 
in June 2003 shows sensorineural hearing loss, right ear.  An 
October 2003 VA audiological examination indicates normal 
hearing for adjudication purposes with excellent speech 
recognition ability bilaterally.  The examiner also notes 
tinnitus is not significant for adjudication purposes.  In 
contrast, records from Scott and White Clinic in 2004 
indicate that the veteran has bilateral hearing loss.  A 
November 2004 opinion notes that the cause of the hearing 
loss is unknown except for a remote history of unprotected 
noise exposure during active service.  An undated medical 
opinion from Dr. Pasichnyk indicates that the veteran has 
current bilateral hearing loss, which she states is at least 
as likely as not related to noise exposure during active 
service. 

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases 
from the veteran, the RO should obtain the 
veteran's examination report(s) from the 
Temple Police Department in Temple, Texas.  
If records cannot be obtained from this 
source, inform the veteran that the 
records could not be obtained, including 
what efforts were made to obtain them.

2.  Schedule the veteran for an evaluation 
to determine the nature and etiology of 
any hearing loss.  The claims file and a 
copy of this remand must be provided to 
the examiner.  All necessary special 
studies or tests should be accomplished.

I a hearing loss is found, the examiner 
should indicate whether there is a 50 
percent probability or greater that it is 
related to service.  The examiner should 
reconcile any findings with the service 
medical records, the reserve records from 
the 1980s, the June 2003 and October 2003 
VA audiological examination reports, and 
the records from Scott and White Clinic 
dated in 2004.  All of these documents are 
labeled on the right side of the claims 
folder or otherwise located in the 
envelopes. 

A complete rationale must be given for all 
opinions and conclusions expressed.

3.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claims, 
taking into account any newly obtained VA 
examination report and etiology opinions.  
All applicable laws and regulations should 
be considered.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



